Citation Nr: 9912189	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-20 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for a heart disorder, 
secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for a lung disorder, 
secondary to exposure to ionizing radiation.

4.  Entitlement to service connection for an eye disorder, 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1970.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).

Private medical records dated in June 1996, and May 1996, 
raise informal claims of entitlement to increased ratings for 
service-connected chronic bronchitis and hemorrhoids, 
respectively.  These issues are referred to the RO for 
appropriate development and disposition.


FINDINGS OF FACT

1.  The veteran's heart, lung, stomach, and eye disorders are 
not radiogenic diseases under 38 C.F.R. § 3.311 (1998) and 
are not otherwise shown by the medical evidence to be 
radiogenic diseases.

2.  The record contains no medical evidence of a nexus 
between the veteran's in-service exposure to ionizing 
radiation and his current disabilities of a heart, lung, 
stomach, and eye disorder.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a heart, 
a lung, a stomach, and an eye disorder, secondary to exposure 
to ionizing radiation, are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  The law provides that "a person 
who submits a claim for benefits under a law administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a).  A well-grounded claim is a plausible claim which is 
meritorious on its own or is capable of substantiation.  See 
Murphy v. Derwinski, Vet. App. 78, 81 (1990).  The three 
elements of a well-grounded claim are: (1) evidence of a 
current disability as provided by a medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498 (1995); see also 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

The veteran contends that he was exposed to ionizing 
radiation during his active duty service and that such 
exposure has caused a stomach disorder, a heart disorder, a 
lung disorder, and an eye disorder.  Records show that the 
veteran is a confirmed participant of Operations REDWING and 
PLUMBBOB.  Operation REDWING was a series of 17 atmospheric 
nuclear tests held at the Pacific Proving Ground in the 
Marshall Islands in 1956.  Operation PLUMBBOB was the sixth 
series of atmospheric nuclear weapon tests conducted within 
the continental United States at the Nevada Test Site.  The 
series consisted of 24 nuclear detonations and 5 safety 
experiments conducted in 1957.  A report from the Defense 
Special Weapons Agency dated in July 1998, found an external 
dose of radiation of 0.1 rem.  The veteran's internal 
committed dose equivalents to the lung and colon, resulting 
from the intake of radioactive materials at Operation REDWING 
and Operation PLUMBBOB, are both 0.0 rem (less than 0.01 
rem).  The veteran's dose to the 

eyes, resulting from his exposure to gamma and beta radiation 
at Operations REDWING and PLUMBBOB was 0.7 rem.  

The current medical evidence reveals diagnoses of mild 
diverticulosis, a hiatal hernia, internal hemorrhoids, benign 
colonic polyps, coronary artery disease, chronic bronchitis, 
and chronic obstructive pulmonary disorder.  In 1985, the 
evidence reveals that the veteran underwent cataract 
extraction with intraocular lens implant in both eyes.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Under 
38 C.F.R. § 3.309(d) (1998), service connection shall be 
granted for certain specified diseases manifested in a 
"radiation exposed veteran."  The term "radiation exposed 
veteran" includes individuals who participated in Operations 
REDWING and PLUMBBOB.  However, none of the disorders claimed 
by the veteran are considered a disease that is specific to 
radiation exposed veterans.  38 C.F.R. § 3.309(d)(2).  
Therefore, although the appellant is a radiation exposed 
veteran, service connection for the claimed disorders cannot 
be presumptively granted pursuant to 38 C.F.R. § 3.309.

Service connection based on exposure to ionizing radiation 
can also be established under 38 C.F.R. § 3.311 where it is 
determined that a radiogenic disease was the result of in-
service exposure to ionizing radiation.  However, the 
disorders for which the veteran seeks service connection are 
not among the radiogenic diseases listed at 38 C.F.R. § 
3.311(b)(2).  Further, the veteran has not cited or submitted 
competent scientific or medical evidence that any of the 
claimed disorders are radiogenic.  38 C.F.R. § 3.311(b)(4).

Nonetheless, the veteran is not precluded from attempting to 
show direct causation for the claim conditions based on 
exposure to radiation even though such condition 

cannot be said to be "radiogenic" under 38 C.F.R. § 
3.311(b)(2).  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994).  The Board notes, however, that none of the medical 
evidence in the record may be said to be probative of the 
question of whether the veteran's lung disorder, heart 
disorder, stomach disorder, and eye disorder were caused by 
his in-service exposure to ionizing radiation.  The veteran's 
own assertions of such a causal relationship are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render opinions about medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service medical records contain no indication that the 
veteran had complaints, diagnoses or treatment during his 
active service for a heart, eye, or stomach disorder.  
However, bronchitis and hemorrhoids were shown by the 
veteran's service medical records in 1968.  In this regard, 
the Board notes that service connection for bronchitis and 
hemorrhoids is currently in effect.  Additionally, the record 
contains no medical evidence of a nexus between a heart 
disorder, a stomach disorder, other than hemorrhoids, an eye 
disorder, and a lung disorder, other than bronchitis, and any 
disease or injury incurred by the veteran during his active 
military service.  

The claimed disorders are not among those specific to 
radiation exposed veterans under 38 C.F.R. § 3.309, nor are 
such disorders among the radiogenic diseases listed in 38 
C.F.R. § 3.311.  There is no medical evidence of record to 
show that such disorders are radiogenic.  Nor is there any 
medical evidence of record which demonstrates that a heart 
disorder, a stomach disorder, other than hemorrhoids, an eye 
disorder, and a lung disorder, other than bronchitis, are 
otherwise related to any disease or injury incurred during 
the veteran's active military service.  As such, service 
connection for a stomach disorder, a heart disorder, a lung 
disorder, and an eye disorder, secondary to exposure to 
ionizing radiation, is not warranted.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).



ORDER

The claims of entitlement to service connection for a heart, 
a lung, a stomach, and an eye disorder, secondary to exposure 
to ionizing radiation, are denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

